Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Dated as of January 31, 2014

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Mark Robinson

Fax No.: (650) 581-2545

 

Re: Extension under Credit Agreement

Ladies and Gentlemen:

Reference is made to: (i) that certain AMENDED AND RESTATED CREDIT AGREEMENT (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) dated as of June 27, 2011 by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”), each of the Domestic Subsidiaries (as defined
in therein) of Borrower party thereto as Subsidiary Guarantors, and SABA
SOFTWARE, INC., a Delaware corporation (“Borrower”) (ii) that certain Extension
under Credit Agreement Letter (the “First Extension Letter”) dated as of
September 27, 2013 by and among Lender, Borrower and Subsidiary Guarantors,
(iii) that certain Extension under Credit Agreement Letter (the “Second
Extension Letter”) dated as of October 28, 2013 by and among Lender, Borrower
and Subsidiary Guarantors, (iv) that certain Extension under Credit Agreement,
Amendment Number Three to Credit Agreement and Waiver Letter (the “Third
Extension Letter”) dated as of November 30, 2013 by and among Lender, Borrower
and Subsidiary Guarantors, and (v) that certain Extension under Credit Agreement
Letter (the “Fourth Extension Letter”) dated as of December 31, 2013 by and
among Lender, Borrower and Subsidiary Guarantors. All initially capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

Pursuant to the First Extension Letter, the Second Extension Letter, the Third
Extension Letter, and the Fourth Extension Letter, on or before January 31, 2014
(the “Fourth Extended Annual Financial Statements Deadline”), Borrower is
required to deliver to Lender (a) a copy of its Annual Report on Form 10-K for
Borrower’s fiscal year ended May 31, 2012 filed by Borrower with the United
States Securities and Exchange Commission (with the requisite financial
statements contained therein) as more fully set forth in Section 5.03(i)(a) of
the Credit Agreement, (b) consolidating financial statements of Borrower,
prepared by Borrower (to include balance sheets, profit and loss statements,
statements of cash flows, and reconciliations of net worth) for Borrower’s
fiscal year ended May 31, 2012, and (c) a duly completed Compliance Certificate
executed by a senior financial officer of Borrower for Borrower’s fiscal year
ended May 31, 2012 (collectively, the “Audited Financial Statements
Requirements”).

Borrower has requested that Lender extend the Fourth Extended Annual Financial
Statements Deadline to February 28, 2014. Lender is willing to grant the
extension requested by Borrower on the terms and conditions specified herein.
Accordingly, Lender hereby extends the Fourth Extended Annual Financial
Statements Deadline to February 28, 2014 (the “Fifth Extended Annual Financial
Statements Deadline”). Failure of Borrower to deliver or cause to be delivered
to Lender the Audited Financial Statements Requirements by the Fifth Extended
Annual Financial Statements Deadline shall constitute an immediate Event of
Default, unless otherwise waived in writing in accordance with the Credit
Agreement prior to such time.



--------------------------------------------------------------------------------

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents.
Nothing herein shall be deemed to entitle Borrower or any Subsidiary Guarantor
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or the other Loan Documents in similar or different
circumstances. This letter shall be subject to the provisions regarding choice
of law and venue and jury trial waiver applicable to the Credit Agreement.

Each of the undersigned Subsidiary Guarantors consents to the extension
contained herein. Although the undersigned Subsidiary Guarantors have been
informed of the matters set forth herein and have consented to same, each
Subsidiary Guarantor understands that the Lender has no obligation to inform it
of such matters in the future or to seek its acknowledgement or agreement to
future consents, amendments, or waivers, and nothing herein shall create such a
duty.

Each of Borrower and each Subsidiary Guarantor hereby reaffirms its obligations
under each Loan Document to which it is a party. All of such obligations owing
by Borrower and such Subsidiary Guarantor are unconditionally owing by Borrower
and such Subsidiary Guarantor to Lender without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever. Each of
Borrower and each Subsidiary Guarantor hereby further ratifies and reaffirms the
validity and enforceability of all of the Loan Documents to which it is a party,
including any amendments or modifications or substitutions thereto, and ratifies
and reaffirms the validity and enforceability of all of Liens and security
interests heretofore granted by it pursuant to or in connection with any Loan
Document to Lender, as security for its obligations under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral heretofore pledged as security for
such obligations, continue to be and remain in full force and effect on and
after the date hereof except as expressly set forth herein.

This letter shall constitute a Loan Document.

[Signature pages to follow.]



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Daniel Morihiro

Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO EXTENSION LETTER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 31st day of January 2014:

 

SABA SOFTWARE, INC.,

a Delaware corporation, as Borrower

By:  

/s/ Peter Williams

Name:   Peter Williams Title:   Executive Vice President

 

HAL ACQUISITION SUB INC.,

a Delaware corporation, as a Subsidiary Guarantor

By:  

/s/ Peter Williams

Name:   Peter Williams Title:  

 

HUMANCONCEPTS, LLC,

a California limited liability company, as a Subsidiary Guarantor

By:  

/s/ Peter Williams

Name:   Peter Williams Title:  

[SIGNATURE PAGE TO EXTENSION LETTER]